Citation Nr: 1452569	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  13-22 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a physician


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served in the Air Force on active duty from September 1956 to November 1956 and retired in November 1996 after more than 20 years in the Army National Guard of New Jersey and the Army Reserve which began in August 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, a Travel Board hearing was held before the undersigned; a transcript is associated with the record. At the hearing, the Veteran submitted additional evidence (consisting of a private physician's addendum opinion) to the Board, in conjunction with this case accompanied by a waiver of initial review of such evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.  

The issue of whether new and material evidence has been submitted to reopen a claim of service connection for a heart condition has been raised throughout the record but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is hereby referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran maintains that his psychiatric disorder began in either 1986 or 1987 while performing the work of two military occupational specialties, which caused him great duress and stress.  Although the June 2014 VA mental disorders examiner related his psychiatric disorder to his service, it remains unclear whether this disorder is related to a period of ACDUTRA.  Since a psychiatric disorder is due to a disease process and is not the result of an injury, service connection for such can only be established if it was incurred while he was on ACDUTRA.  Accordingly, determining when the Veteran was on ACDUTRA during the time period in question is essential to the adjudication of this claim.

The Board also notes that the Veteran's September 1956 Air Force service separation report of medical examination states that he suffered nervous spells during that period of service.  He reported depression/excessive worry and nervous trouble in his service separation report of medical history.  No opinion has been given as to whether the Veteran's current psychiatric disorder is related to that initial period of service.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Please verify all ACDUTRA dates for the Veteran's service in the Army Reserves in 1986 and 1987.  At that time, the Veteran's Reserve unit was the 198 Army Security Agency on Staten Island, New York. 

2. Please prepare a memorandum for the file which specifies the Veteran's ACDUTRA dates in 1986 and 1987 for the benefit of the opinion provider.

3. Thereafter, forward the Veteran's claims file to the June 2014 VA examiner for review and an addendum opinion.  [If that provider is unavailable, the record should be forwarded to another psychologist or psychiatrist for review and the opinion sought.  If another examination is needed for the opinion sought, it should be arranged.]  Based on close review of the record, the consulting provider should offer responses to the following:

(a)  Is it at least as likely as not (a 50% or better probability) that any current psychiatric disorder is related to the Veteran's initial service in the Air Force from September to November 1956?  The opinion provider's attention is directed to the September 1956 service separation report noting nervous spells in service.

(b)  If the answer to (a) is no, is it at least as likely as not (a 50% or better probability) that the Veteran's psychiatric disorder is due to verified period(s) of ACDUTRA service in 1986 and 1987?  (The opinion provider is advised to review the memorandum in the file provided by the AOJ/AMC which lists the Veteran's specific ACDUTRA dates in 1986 and 1987).  The examiner is advised that the psychiatric disorder must be related to a verified period of ACDUTRA service.  No other periods of time (i.e., INACDUTRA dates and/or periods when the Veteran was not in service) may be considered.

The examiner must explain the rationale for all opinions.

4.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



